DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shaft heating section that heats the shaft that has been pulled out from the sample tube must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (AAPA), and further in view of Battagliarin et al. (U.S. Patent Number 6,170,556; hereinafter referred to as Battagliarin). Battagliarin discloses equipment for the preparation of electric conducting composite samples by infiltration in a mold characterized in that it essentially comprises: a pressurization/infiltration chamber having at least one opening to connect it by means of appropriate tubes with a vacuum line and a pressure line and devices for sealing both under vacuum and under pressure; a sample-holder, inside said chamber, made of a material with a high thermal conductivity with one or more seats in each of which a mold is housed consisting of: a chemically inert and thermally stable tube made of a non-porous material; a plug, situated at one end of the tube, of a material which is different from the tube; a chemically inert and thermally stable spacer of non-porous material, situated inside the tube in contact with the plug; a device for creating a vacuum in the chamber; a device for pressurizing the chamber; a device for the thermal treatment of the sample-holder (Please see the abstract).
With respect to claim 1, AAPA teaches a sample introduction device for heating a sample tube which contains a sample to 5desorb a sample component and to introduce 

With respect to claim 3, it would be obvious to push the piston in an axial direction of the tube to remove the sample as a piston moves in an axial direction.
With respect to claim 4, a detachable head of a piston is well known within the art, as a detachable head makes easy replacement for example if different material heads of a piston are needed for different materials to not cause adverse reaction with a sample. 
With respect to claim 5, any shape piston head so long as it moves the sample would be deemed as appropriate as the head shape (i.e. a tapered section) is a mere design choice with no criticality to the operation of the piston head to move the sample in the tube.
With respect to claim 6, while there is no disclosed heating of the piston shaft, the applicant appears to use heating as a means to clean the shaft from residue left from the sample and thus one of ordinary skill in the art would use heating or rinsing means of the shaft to clean off residue in order to not contaminate further tests done in the tube with additional samples.
With respect to claim 7 and 8, the AAPA discloses a various gas to move things through the system, and it flushes the system, thus cleaning the system, which is why the applicant appears to be blowing gas onto the shaft. Thus it would be obvious to one of ordinary skill in the art to use gas to clean the shaft to not contaminate the next sample to be tested. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

RODNEY T. FRANK
Examiner
Art Unit 2861



November 17, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861